Citation Nr: 0404839	
Decision Date: 02/20/04    Archive Date: 02/27/04

DOCKET NO.  03-01 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States






ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran had active duty from June 1967 to February 1970.  
His decorations include those of the Combat Action Medal, the 
Vietnam Service Medal with one star, and the Vietnam Campaign 
Medal, among others.  

The veteran died in August 2000, and the appellant is his 
widow.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2002 decision by the RO.  

The Board notes that in April 2002 the veteran's file was 
permanently transferred from the RO in Baltimore, Maryland to 
Columbia, South Carolina.  

By way of history, the veteran was first granted service 
connection for post-traumatic stress disorder (PTSD) in a 
November 1995 RO decision.  He was assigned a 30 percent 
disability evaluation.  

In March 1999, the RO increased his disability evaluation to 
50 percent for the service-connected PTSD.  

Upon completion of development ordered in an August 1999 
remand, the RO assigned a 100 percent disability evaluation 
for the service-connected PTSD.  

The veteran died in August 2001 and in October 2001, the RO 
received the appellant's claim for dependency and indemnity 
benefits (DIC).  

As noted previously, the RO denied entitlement to service 
connection for the veteran's cause of death in a January 2002 
rating action.  

The appellant timely appealed and in December 2003, the Board 
requested and then subsequently received an opinion of a 
medical specialist from the Veterans Health Administration 
(VHA).  



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the appellant's appeal.  

2.  The service-connected PTSD (rated as 100 percent 
beginning on September 2, 1994) is shown to have likely 
contributed substantially or materially in producing or 
accelerating the veteran's demise in August 2000.  



CONCLUSION OF LAW

The service-connected PTSD contributed substantially or 
materially in causing veteran's death.  38 U.S.C.A. §§ 1310, 
1110 (West 2002); 38 C.F.R. § 3.312 (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veteran's Claims Assistance Act of 2000

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, essentially eliminate the 
requirement that a claimant submit evidence of a well- 
grounded claim. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, and 5126 (West Supp. 2002); 38 C.F.R. § 3.102, 3.156, 
3.159, and 3.326 (2002).  

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, including obtaining medical 
examinations or opinions if necessary.  VA is not required to 
provide assistance to a claimant, however, if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim. See id.

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
that was not previously provided to VA, and is necessary to 
substantiate the claim.  

As part of that notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  See id.  

The United States Court of Appeals for Veterans Claims 
(Court) has emphasized VA's duty to inform the claimant as to 
what evidence is needed and who is to obtain it. See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In this case, VA has met its duty to assist the appellant in 
obtaining evidence necessary to substantiate her claim.  The 
assembled evidence substantiates and supports allowance of 
the appellant's claim.  Therefore, given the favorable action 
taken hereinbelow, no additional evidence is necessary, and 
there is no need for further notice regarding the respective 
responsibilities of the appellant and VA for obtaining 
evidence.  


Entitlement to Service Connection for Cause of Death

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (West 2002).  

To establish service connection for the cause of a veteran's 
death, evidence must show that disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause death.  

For a service-connected disability to be the cause of death, 
it must singly or with some other condition be the immediate 
or underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but, rather, there must have been a 
causal connection. 38 C.F.R. § 3.312.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant. 38 U.S.C.A. § 5107 (West 2002).  

The veteran had service-connected PTSD, originally evaluated 
as 30 percent disabling in a November 1995 RO decision.  In a 
November 1999 RO decision, a disability rating of 100 percent 
for the PTSD was assigned, effective on September 2, 1994.  

The Board notes that a review of the medical evidence in this 
case shows that the veteran had alcohol abuse problems.  In a 
February 1998 VA examination, the veteran did not describe 
any current alcohol use; however, the examiner noted a 
"concern that alcohol might be an active problem for this 
veteran."  

In a June 1998 trauma recovery program note, the examiner 
reported a past history of heavy alcohol use.  

In a February 1999 VA examination, the examiner noted the 
veteran's report of drinking "a lot of beers when he first 
returned from Vietnam."  

The veteran's certificate of death lists the immediate cause 
of his death as atherosclerotic cardiovascular disease.  He 
died in August 2000.  Other significant conditions 
contributing to the veteran's death but not resulting in the 
underlying cause of the veteran's heart disease included 
steatosis and cirrhosis and apical emphysema.  

In this case, the appellant has argued that the veteran's 
PTSD caused the veteran's circulatory system to fail.  

The claims file contains a July 2002 letter from Edward L. 
Procter, Jr., MD, who performed an autopsy on the veteran in 
August 2001.  He found evidence of "extensive 
arteriosclerotic cardiovascular disease with evidence of 
previous infarction as well as apical emphysema and hepatic 
steatosis with cirrhosis."  

Dr. Procter indicated that his autopsy report might be 
relevant for VA purposes "in light of the fact that [the 
veteran's] clinical disability (PTSD) [might] have been a 
contributing factor to the exacerbation of his morphologic 
findings at autopsy."  He stated that "[he] certainly 
[felt] that [the veteran's] PTSD [might] have [led] to 
substance abuse and the resulting steatosis and cirrhosis and 
possibly an exacerbation of his vascular disease."  

In December 2003, the Board requested and then subsequently 
received an opinion of a medical specialist from the VHA.  

Based on a review of the entire record, the VA examiner was 
asked to state whether the veteran's service-connected PTSD 
either caused or aggravated the arteriosclerotic 
cardiovascular disease identified as the immediate cause of 
death.  

The VA psychiatrist opined that "clearly, veterans with PTSD 
and alcoholism have more risk of developing cardiovascular 
disease."  He concluded that "since the veteran had both 
PTSD and alcoholism...his service-connected condition, 
associated with his alcoholism, probably contributed to his 
cardiovascular disease."  

In reaching this conclusion, the VA psychiatrist relied on an 
article entitled "Psychosocial Influences on Health in Later 
Life" by Elizabeth C. Clipp and Karen E. Steinhauser who 
reported the following:

A coronary artery disease (CAD) model 
thus link[ed] the heightened arousal of 
war stress to cardiovascular reactivity 
and an array of other CAD symptoms...  
More specifically, war experiences 
constitute[d] acute and sometimes 
chronic levels of stress that stimulate 
the sympathetic nervous system, leading 
to a variety of physiologic effects 
(e.g., heart rate and blood pressure 
stimulation, direct effects on coronary 
vascular endothelium).  Known clinical 
consequences of these effects include[d] 
myocardial ischemia, arrhythmias, more 
vulnerable vessel plaques, and 
hemostatic changes...  Combat veterans 
[might] thus become increasingly more 
vulnerable and reactive in 
cardiovascular symptoms to change and 
stress as they age."  

Also, the VA examiner was asked to answer whether the 
veteran's PTSD or any related drug or alcohol substance abuse 
either caused or aggravated the steatosis and cirrhosis, 
vascular disease, or any other condition identified as 
contributing to his demise.  

In response to this inquiry the VA psychiatrist reported the 
following:

There [was] no doubt that the veteran's 
significant alcohol abuse negatively 
impacted on his liver functioning, and 
there [was] also clear evidence that 
significant alcohol abuse contribute[d] 
to cardiac mortality by both direct 
effects on the myocardium and 
indirectly by enhancing a person's 
genetic predisposition to developing 
occlusive cardiovascular disease.  
Given that this veteran ha[d] clearly 
documented alcoholism, which [was] most 
likely related to his PTSD, it [could] 
be presumed that his service-connected 
illness contributed directly to he 
liver disease found upon autopsy.  

The VA examiner concluded that "it would seem more likely 
than not that this veteran's cardiovascular disease and his 
liver disease were both directly and indirectly related to 
his service-connected condition of PTSD."  

The VA examiner's opinion coupled with Dr. Proctor's opinion 
constitutes credible and competent evidence that the service-
connected PTSD substantially or materially contributed in 
producing the veteran's death.  

In light of that evidence, the record supports the 
appellant's claim for service-connection for the cause of the 
veteran's death.  Therefore, the Board grants that claim.  



ORDER

Service connection for the cause of the veteran's death is 
granted.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



